TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00071-CV




Thomas P. McDill, Jr., Appellant

v.

The Hills of Lakeway POA, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH DISTRICT
NO. D-1-GN-02-003497, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Pursuant to communications with the Court, appellant Thomas P. McDill, Jr. no
longer wishes to pursue his appeal and has filed a motion to dismiss.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   August 31, 2006